Case 17-59230-jwc       Doc 43       Filed 10/24/18 Entered 10/24/18 13:57:39        Desc
                                           Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


IN RE:                                        )     CHAPTER 13
KENETTA NATASHE MUHAMMAD                      )     CASE NUMBER A17-59230-JWC
                                              )     JEFFERY W. CAVENDER
   DEBTOR(S)                                  )


                        TRUSTEE'S SUPPLEMENTAL REPORT
                             REQUESTING DISMISSAL
   COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled matter,
and respectfully shows the Court as follows:
The debtor(s) filed this case May 25, 2017.
The debtor(s) confirmation hearing was held on December 19, 2017.
The debtor(s) case was confirmed on January 08, 2018.
The Trustee has reviewed the case as instructed and the debtor has failed to comply with
the directions and orders of the Court.
The debtor was ordered to remit timely payments to the Trustee on a strict compliance basis per
Supplemental Order of Confirmation. The debtor has failed to do so. Attached as "Exhibit A" is
the payment history of the debtor since filing.
PLEASE ENTER AN ORDER OF DISMISSAL.

This the 24th day of October, 2018


/s/____________________________________________
  Nancy J. Whaley
  Standing Chapter 13 Trustee
  State Bar No. 377941
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
Case 17-59230-jwc   Doc 43   Filed 10/24/18 Entered 10/24/18 13:57:39     Desc
                                   Page 2 of 3



                             EXHIBIT "A"


Case No: A17-59230-JWC                             October 23, 2018
KENETTA NATASHE MUHAMMAD




                         RECEIPT HISTORY

DATE                     TYPE            SOURCE              AMOUNT
August 21, 2018          CERT              434902              $500.00
August 02, 2018          M.O.          207358510084            $500.00
June 06, 2018            M.O.          207063185428            $500.00
May 07, 2018             M.O.           20772148832            $500.00
March 27, 2018           M.O.           20772149107            $500.00
March 09, 2018           M.O.          207063265772            $500.00
January 31, 2018         M.O.          207721466030            $500.00
December 28, 2017        M.O.           23889873352            $500.00
December 19, 2017        M.O.           20728344873          $1,000.00
December 01, 2017        M.O.           20772152110            $500.00
October 19, 2017       EPAYNSF           4354921000           ($500.00)
October 16, 2017       EPAYPR            4354921000            $500.00
October 10, 2017       EPAYPR            4346844000            $500.00
August 15, 2017        EPAYPR            4206608000            $550.00
July 26, 2017          EPAYPR            4152651000            $200.00
July 17, 2017          EPAYPR            4130169000            $250.00

                                                             $7,000.00
Case 17-59230-jwc       Doc 43       Filed 10/24/18 Entered 10/24/18 13:57:39          Desc
                                           Page 3 of 3


                               CERTIFICATE OF SERVICE

Case No: A17-59230-JWC

This is to certify that I have this day served the following with a copy of the foregoing Chapter
13 Trustee's Supplemental Report Requesting Dismissal by depositing in the United States mail
a copy of same in a properly addressed envelope with adequate postage thereon.

Debtor(s):
KENETTA NATASHE MUHAMMAD
2049 HIGHVIEW ROAD SW
ATLANTA, GA 30311




By Consent of the parties, the following have received an electronic copy of the foregoing
Chapter 13 Trustee's Supplemental Report Requesting Dismissal through the Court's Electronic
Case Filing system.
Attorney for the Debtor(s):
SLIPAKOFF & SLOMKA, PC
se@myatllaw.com




This the 24th day of October, 2018



/s/__________________________________________
  Nancy J. Whaley
  Standing Chapter 13 Trustee
  State Bar No. 377941
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
